Citation Nr: 0400273	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2003, the Board remanded this case to the RO 
for further action.  The case has been returned to the Board 
for further consideration. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This law 
requires VA to attempt to obtain records from government 
agencies and to continue such attempts unless it is 
reasonably certain that such records do not exist or that 
further attempts would be futile.  See 38 U.S.C.A. 
§ 5103(b)(3), (c)(3) (West 2002).  The veteran indicated that 
during service he was treated at the 221St Dispensary and 
requested that clinical records of this treatment be 
obtained.  The RO requested records of such treatment from 
the National Personnel Records Center (NPRC) in June 2001.  
However, the claims file does not show that a response to the 
request was received.  Additionally, as pointed out by the 
representative, in the request the RO identified the facility 
as "221St Disp, HHC 2nd BN, 217th USARPAC." (emphasis added).  
However, the veteran's DD 214 shows that he was assigned to 
HHC, 2nd Bn 327th Inf 1st Bde.  In addition, a DA Form 2658, 
Health Record - Abstract of Service, refers to treatment from 
March 8, 1967 at the 221st Disp, HHC 2nd Bn 327th Inf.  Since 
no response was received from NPRC and there appears to be a 
discrepancy between the designation of the unit the veteran 
was assigned to when he claims he received treatment and the 
designation of the unit that was sent to NPRC, this case will 
be returned to the RO to request clinical records for the 
veteran's treatment at the 221St Dispensary from March 1967 
through June 1967.  

This case was remanded to the RO in May 2003 to notify the 
veteran of the VCAA.  In response to a letter sent to the 
veteran requesting that he identify any VA facilities where 
he was receiving treatment, he responded in a June 2003 
statement that he was receiving continuing treatment at the 
VA Hospital at Tampa, Florida.  Additionally, in December 
2001 a VA physician indicated that the veteran had been 
hospitalized at a VA Medical Center in August 2001.  The 
record does not contain a summary of this hospitalization and 
the latest VA medical records in the claims file related to 
treatment of veteran's multiple sclerosis are dated in March 
2001.  Accordingly, this case will be returned to the RO to 
request VA medical records of the veteran's continuing 
treatment.

An October 2000 statement from a VA physician who examined 
the veteran and reviewed the records indicates that he found 
the veteran's story of the onset of symptoms in the 1970's to 
be credible.  The physician also indicated that prior to the 
development of the MRI [magnetic resonance imaging], a number 
of patients with multiple sclerosis were carried with the 
wrong diagnosis or no diagnosis.  The statement does not 
indicate that the physician was able to review the claims 
file including the 1995 spine MRI reports.  This VA physician 
also provided a December 2001 statement.  Additionally, a 
December 1999 statement from a private physician indicates 
that the veteran had multiple sclerosis since 1974 or 
earlier.  The veteran received a VA examination in February 
2002.  The examiner provided an opinion, based on a review of 
the claims file and examination of the veteran, that the 
veteran's multiple sclerosis began in the 1990's.  However, 
the examiner did not comment on the October 2000 VA 
physician's statement.  The private and VA physician 
statements, and the VA examination report present a conflict 
in the evidence as to the time of onset of the veteran's 
multiple sclerosis.  Accordingly, this case will be returned 
to the RO for additional examination of the veteran to obtain 
an opinion as to when the veteran's multiple sclerosis began.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should request that NPRC 
search for clinical records related to 
treatment of the veteran at the 221St 
Dispensary from March 1967 through June 
1967.  The RO should note that the 
veteran was assigned to HHC, 2nd Bn 327th 
Inf 1st Bde as his last duty assignment 
and major command.  If no records are 
available from NPRC, this should be so 
stated.

3.  The RO should request that the James 
A. Haley VA Medical Center at Tampa, 
Florida, provide copies of records 
related to treatment of the veteran's 
multiple sclerosis including any VA 
hospital summaries from March 2001 to the 
present. 

4.  The RO should request that the 
veteran be scheduled for a VA examination 
by a specialist in neurology.  All 
appropriate tests and studies should be 
conducted.  The examiner should obtain a 
history from the veteran, review the 
claims file and any additional medical 
records, and examine the veteran.  The 
examiner should render an opinion as to 
when the veteran's multiple sclerosis 
began or became manifest.  The examiner 
should comment on the 1971 private 
hospital emergency room records and the 
1995 private MRI findings.  The examiner 
should also comment on and attempt to 
reconcile the differing opinions offered 
in the December 1999 private medical 
statement, the October 2000 and the 
December 2001 VA medical statements, and 
the February 2002 VA examination report.  
The claims file should be made available 
to the examiner for review.  

5.  Following completion of the above, 
the RO should review the appellant's 
claim for service connection for multiple 
sclerosis.  If the decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



